[UNPUBLISHED]
PER CURIAM.
Stacy Abram, Jr. sought to remove a criminal case pending against him in Earle City, Arkansas, to federal court pursuant to 28 U.S.C. § 1443. Upon the City of Earle’s motion, the district court1 remanded the action to state court. This appeal followed.
We note our authority to review whether the district court erred in denying removal under section 1443, see 28 U.S.C. § 1447(d), and we agree with the district court that Abram failed to show any grounds to support his invocation of section 1443, see 28 U.S.C. § 1443; City of Greenwood v. Peacock, 384 U.S. 808, 828, 86 S.Ct. 1800, 16 L.Ed.2d 944 (1966); Georgia v. Rachel, 384 U.S. 780, 788, 792, 803, 86 S.Ct. 1783, 16 L.Ed.2d 925 (1966).
Accordingly, we affirm.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.